Citation Nr: 1517208	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to an initial rating in excess for 10 percent for hearing loss.

3.  Entitlement to an initial rating in excess for 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's notice of disagreement (NOD), which was received by the RO on July 2, 2010, referenced a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Notably, entitlement to TDIU was denied via a rating action dated in October 2010.  As the Veteran's NOD was received prior to the issuance of the October 2010 rating decision denying TDIU, it cannot be considered a valid NOD as to that issue.  However, as the Veteran is seeking increased ratings for his hearing loss and tinnitus, it is possible that the issue of TDIU may be addressed as part of those claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).


REMAND

The Veteran was scheduled for a hearing before the undersigned, via videoconferencing, on April 8, 2015.  He did not report for that hearing.  However, in correspondence received on April 1, 2015, the Veteran's attorney indicated that the Veteran would be unable to attend the hearing because he was currently in Haiti and needed additional time to arrange for travel back to the United States.  The Veteran's attorney indicated that the Veteran would like for his hearing be rescheduled.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In light of the explanation for why the Veteran did not attend his scheduled April 2015 hearing, which was received prior to the scheduled hearing date, it has been determined that the Veteran presented good cause to have his hearing rescheduled. 

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for videoconference hearing before a member of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

